     Case 2:17-cv-02169-MCE-AC Document 68 Filed 03/29/21 Page 1 of 3


1

2

3

4

5

6

7

8

9                                    UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11

12    MUDDSAR KHAN,                                          No. 2:17-cv-02169-MCE-EFB
13                          Plaintiff,
14              v.                                           ORDER
15    CITY OF LODI, LODI POLICE
      OFFICERS Michael Hitchcock,
16    Individually, (N) Woods, Individually,
      and Does 1 through 30, Jointly and
17    Severally,
18                          Defendants.
19

20
            In this action, Plaintiff Muddsar Khan (“Plaintiff”) alleges he was wrongfully
21
     arrested following a negligently performed investigation that falsely implicated him in a
22
     strong-arm robbery. Plaintiff’s lawsuit names the City of Lodi, where the robbery
23
     allegedly occurred, and two Lodi Police Officers, Michael Hitchcock and N. Woods, as
24
     Defendants.1 Now before the Court is the Defendants’ Motion to Dismiss (ECF No. 60)
25
     certain claims and Plaintiff’s concurrent request to withdraw those same claims. For the
26
     foregoing reasons, the Defendants’ motion is GRANTED.
27

28          1   This Order will refer to said Defendants collectively unless otherwise noted.
                                                             1
     Case 2:17-cv-02169-MCE-AC Document 68 Filed 03/29/21 Page 2 of 3


1           Previously, this Court dismissed Plaintiff’s civil rights claims—excessive force and

2    a Monell claim for municipal liability—and certain state law claims with leave to amend.

3    Mem. and Order, ECF No. 56. In response, the Plaintiff filed the Fourth Amended

4    Complaint (“Complaint”) in a timely fashion. Pls. Fourth Am. Compl., ECF No. 57. The

5    Complaint alleges ten causes of action—various civil rights claims encompassed within a

6    single count for violation of 42 U.S.C. § 1983 and nine state law claims. However, the

7    Complaint mainly re-alleged the allegations contained in its predecessor, the Third

8    Amended Complaint, without adding new factual allegations, save those supporting a

9    constitutional claim for false arrest.

10          Defendants then filed the present Motion to Dismiss Plaintiffs’ nine state law

11   claims, and the civil rights claims to the extent they do not relate to false arrest. While

12   conceding that the constitutional false arrest claim is “facially valid,” (Defs. Mem. Supp.

13   Mot. to Dismiss, 6:7–6:20, ECF No. 60) Defendants maintain that none of the state law

14   claims can be maintained because Plaintiff’s Complaint still does not show he complied

15   with the requirements for presenting a tort claim as mandated by the California

16   Government Claims Act. Id. at 7:20–9:6. Additionally, with respect to Plaintiff’s civil

17   rights claims, Defendants assert that Plaintiff failed to allege any new facts to remedy the

18   Monell claim’s deficiencies as identified in the Court’s previous Order. Id. at 7:4–7:8.

19           Plaintiffs, in meeting and conferring with Defendants in the wake of their Motion,

20   have agreed to voluntarily dismiss all claims except the first cause of action to the extent
21   in pertains to false arrest. Pls. Opp’n to Defs. Mot. to Dismiss, ECF No. 66. This Court

22   construes this request as a having been made pursuant to Federal Rule of Civil

23   Procedure, Rule 15. Defendants corroborate the Plaintiff’s offer in this respect and have

24   made an identical request for dismissal. Defs. Reply to Pls. Opp’n, ECF No. 67.

25          Since both parties agree to which claims should be dismissed, no further analysis

26   of Plaintiff’s Complaint and Defendants’ arguments for dismissal is necessary. Thus, this
27   Court DISMISSES all nine state law claims (the Second through Tenth Causes of

28   Action), the claim for municipal liability under Monell against Defendant City of Lodi as
                                                    2
     Case 2:17-cv-02169-MCE-AC Document 68 Filed 03/29/21 Page 3 of 3


1    stated in the First Cause of Action, and any other civil rights claim asserted within the

2    First Cause of Action with the exception of false arrest.

3           Defendant Hitchcock is hereby ordered to file an answer to Plaintiff’s remaining

4    constitutional false arrest claim pursuant to 42 U.S.C. § 1983, as stated in the First

5    Cause of Action, within thirty days of the electronic filing of this Order.

6           IT IS SO ORDERED.

7    Dated: March 29, 2021

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
